DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to papers filed April 07, 2022.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 2002/0124803; hereinafter “Chen”) in view of Ishizaka et al., (US 5,096,828; hereinafter “Ishizaka”).
As to claim 1, Chen teaches an arrangement configured to measure at least one biomarker value of a milk sample of an animal, the arrangement comprising: 
a cassette comprising: 
a carrier tape 3 comprising a plurality of test zones (test strips 1) configured to indicate the biomarker value of the milk sample, the carrier tape being disposed on a first spool 4 and a second spool 10, the first and second spools being configured to cooperate with a cassette external motor (implicit since at least the conveying means requires a motor) for positional adjustment of the carrier tape, and 
an inspection window configured to enable inspection of one of the test zones (CCD camera or other photometry equipment provided in positional alignment with the carrier tape; see para [0123] et seq.); and 
a service module, configured to be connected to a milking equipment of the animal and configured to receive the cassette therein, 
the service module comprising: 
a camera configured to inspect the one test zone on the carrier tape through the inspection window of the cassette (CCD camera or other photometry equipment), and
a tube element (fast loop; Fig. 5) configured to receive the milk sample of the animal via the milking equipment, and provide the milk sample to one of the test zones. 
	Chen does not explicitly disclose the cassette being detachably inserted into the service module or at least one motor configured to be engaged with at least one of the first spool and the second spool of the cassette, in order to adjust the position of the one test zone on the carrier tape, in relation to the inspection window. 
In the related art of sample analysis, Ishizaka teaches a cassette being detachably inserted into the service module (the examiner notes that all objects are detachable given the right tool), at least one motor 53 configured to be engaged with at least one of the first spool and the second spool of the cassette, in order to adjust the position of the one test zone on the carrier tape, in relation to the inspection window. The cassette includes a carrier tape 3 comprising a plurality of test zones  configured to indicate the biomarker value of the milk sample, the carrier tape being disposed on a first spool 19a and a second spool 19b, the first and second spools being configured to cooperate with the cassette external motor 53 for positional adjustment of the carrier tape. Ishizaka teaches a needle 7, in one of the service module, the cassette, and another cassette, the needle being configured to receive the sample and apply the milk sample to one of the test zones (see col. 5, line 43 et seq.) Ishizaka implicitly teaches at least one pump, in one of the service module, the cassette, and the other cassette, wherein the pump is configured to act on the tube element to provide the liquid to the needle.  Ishizaka teaches the at least one motor is configured to adjust the position of the one test zone on the carrier tape based on alignment of the needle and the one test zone, the alignment being supervised by the camera (i.e., same camera 57b) through the inspection window of the cassette (see entire document, in particular, col. 3, line 50- col. 4, line 30.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to have modified the milk analysis system of Chen to include sample tape alignment system of Ishizaka as would merely require a single camera to perform two functions thereby reducing the number of part in the system. 
As to claim 7, Chen teaches a liquid insertion connection configured to receive the milk sample of the animal, and a needle configured to receive the milk sample of the animal via the liquid insertion connection and apply the milk sample to one of the test zones (see Chen Fig. 5 and Ishizaka Fig. 1). 
As to claim 8, Chen teaches the cassette further comprises: a sealing tape configured to seal the plurality of test zones on the carrier tape, and a de-sealer configured to remove the sealing tape from the one test zone when the one test zone is adjusted into a position aligned with the needle (see Fig. 5). 
As to claim 10, Chen teaches the cassette further comprises a diluent container (see Ref/Cal sample if needed in Fig. 5) configured to contain diluent to be mixed with the milk sample.
As to claim 11, Chen teach another cassette that comprises a diluent container 230-238 configured to contain diluent to be mixed with the milk sample (see for example Fig. 2). 
As to claim 12, Chen teaches the other cassette comprises a liquid insertion connection configured to receive the milk sample of the animal, and a needle configured to receive the milk sample of the animal via the liquid insertion connection and apply the milk sample to one of the test zones (see para [0065] et seq. and Fig. 5). 
As to claim 13, Chen teaches the needle comprises a mixing chamber (reads on tubing) configured to mix obtained diluent with the milk sample before applying the mixed milk sample to the one test zone (see para [0064] et seq.). This is functional/process limitation which has not received patentable weight in this apparatus claim for the reasons delineated above. 
As to claim 14, Chen teaches the cassette (spool 1) further comprises an aperture (flushing hole) configured to evacuate liquid from the cassette, and the service module further comprises a drainage (funnel 8) configured to receive liquid evacuated from the cassette via the aperture of the cassette, and to evacuate the liquid from the service module (see para [0124] et seq.) 
As to claim 15, Chen teaches the carrier tape of the cassette comprises a flush hole between at least two of the test zones on the carrier tape, see Fig. 5. 
As to claim 16, Chen teaches a controller configured to analyze a captured image of the one test zone, captured by the camera; a database configured to store an analysis of the biomarker value of the milk sample of the animal with an identity of the animal; and an output device configured to output a result of the measured biomarker value of the milk sample, wherein the service module further comprises a communication device, configured to communicate an image captured by the camera of the service module, with the controller (see Figs. 1-3 and para [0025] et seq.) 
Response to Arguments
Applicant’s arguments with respect to claims 1,6-8, and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798